                   Case 1:19-cv-01496-CLM Document 2 Filed 09/13/19 Page 1 of 5                                                    FILED
                                                                                                                          2019 Sep-13 PM 03:36
                                                                                                                          U.S. DISTRICT COURT
                                                                                                                              N.D. OF ALABAMA




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA

                                                                                Summons
                                                                      (Issued pursuant to Rule 4 of
                                                                      the Federal Rules of Civil
        JAMES G. DA VIS,
                                            Plaintiff,                Procedure or other appropriate
                                                                      law.)
                           v.
                                                                  CIVIL ACTION CASE NUMBER:
        OCWEN LOAN SERVICING, LLC,
                                                                              1: 19-cv-1496-JEO
        et. al.,
                                            Defendant.

                                                Summons in a Civil Action

To: (Defendant's name and address)
         Trans Union, LLC
         CID Prentice-Davis Corporation System Inc.
         150 South Perry Street
         Montgomery, Alabama 36104
NOTE: A separate summons must be
       prepared for each defendanl.



A lawsuit has been filed against you.

         Within _ _21 _ _ _ days after service of this summons on you (not counting the day you received it), you
must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
Procedure. The answer or motion must be served on the plaintifrs attorney, whose name and address are:

                      Earl P. Underwood, Jr. of Underwood & Riemer, P.C.
                      21 South Section Street
                      Fairhope, Alabama 36532

If you fail to do so,judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.




DATE•_-~fe--




SEE REVERSE SIDE FOR RETURN




                                                              NORTHERN DISTRICT OF ALABAMA
                                                              1729 5th Avenue North
                                                              Birmingham, Alabama 35203
                  Case 1:19-cv-01496-CLM Document 2 Filed 09/13/19 Page 2 of 5




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA

                                                                              Summons
                                                                      (Issued pursuant to Rule 4 of
          JAMES G. DAVIS,                                             the Federal Rules of Civil
                                             Plaintiff,               Procedure or other appropriate
                                                                      law.)
                           v.
     OCWEN LOAN SERVICING, LLC, et. al.,                          CIVIL ACTION CASE NUMBER:

                                                                      1: l 9-cv-1496-JEO
                                             Defendant.

                                                 Summons in a Civil Action

To: (Defendant's name and address)
       Ocwen Loan Servicing, LLC
       C/0 Corporation Service Company Inc
       641 South Lawrence Street
       Montgomery. Al 36104
NOTE: A separate summons must be
       prepared for each defendant.



A lawsuit has been filed against you.

         Within _ _ 21 ______ days after service of this summons on you (not counting the day you received it), you
must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
Procedure. The answer or motion must be served on the plaintiff's attorney, whose name and address are:


                       Earl P. Underwood, Jr. of Underwood & Riemer, P.C.
                       21 South Section Street
                       Fairhope, Alabama 36532

If you fail to do so, judgment by default may be entered against you for the relief demanded in the complaint.       You
also must file your answer or motion with the court.




SEE REVERSE SIDE FOR RETURN
'7~/7 /000 ocoo 05~                 iNtJ,
                                                              NORTHERN DISTRICT OF ALABAMA
                                                              1729 5th Avenue North
                                                              Birmingham, Alabama 35203
                  Case 1:19-cv-01496-CLM Document 2 Filed 09/13/19 Page 3 of 5




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA

                                                                               Summons
                                                                      (Issued pursuant to Rule 4 of
             JAMES G. DAVIS,
                                                                      the Federal Rules of Civil
                                            Plaintiff,                Procedure or other appropriate
                                                                      law.)
                           v.
                                                                  CIVIL ACTION CASE l'iUMBER:

         OCWEN LOAN SERVICING, LLC, et. al.,                               l:l 9-cv-1496-JEO
                                            Defendant.

                                                Summons in a Civil Action

To: (Defendant's name and address)
 The Bank Of New York Mellon Aka The Bank Of New York, As Successor Trustee For Jp
 Morgan Chase Bank, N.A., As Trustee For Novastar Mortgage Funding Trust, Series 2005-3 c/o
 Bank of New York Mellon Corporation is a resident of the United States located at One Wall
 Street, New York, New York, 10286, Attn: Legal Division 111 h Floor, Legal Process Unit
NOTE: A separate summons must be
       prepared for each defendant.


A lawsuit has been filed against you.

         Within ____ 21 _ ~ - - days after service of this summons on you (not counting the day you received it), you
must serve on the plaintiff an answer to the attached complaint or a motion under Ruic 12 of the Federal Rules of Civil
Procedure. The answer or motion must be served on the plaintifrs attorney, whose name and address are:

                          Earl P. Underwood, Jr. of Underwood & Riemer, P.C.
                          21 South Section Street
                          Fairhope, Alabama 36532

If you fail to do so.judgment by default may be entered against you for the relief demanded in the complaint.        You
also must file your answer or motion with the court.




SEE REVERSE SIDE FOR RETURN
1d 11 1000       tX1:J:J 05.;13   4505°                                (SEAL OF COURT)



                                                              NORTHERN DISTRICT OF ALABAMA
                                                              1729 5th Avenue North
                                                              Birmingham, Alabama 35203
                   Case 1:19-cv-01496-CLM Document 2 Filed 09/13/19 Page 4 of 5




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA

                                                                                Summons
                                                                       (Issued pursuant to Rule 4 of
              JAMES G. DAVIS,                                          the Federal Rules of Civil
                                              Plaintiff,               Procedure or other appropriate
                                                                       law.)
                            v.
                                                                   CIVIL ACTION CASE NUMBER:

          OCWEN LOAN SERVICING, LLC, et. al.,                                   l:l 9-cv-1496-JEO
                                              Defendant.

                                                  Summons in a Civil Action

 To: (Dej'endant's name and address)
           Experian Information Solutions, Inc.
           C/0 C T Corporation System
           2 North Jackson St., Suite 605
           Montgomery, Al 36104
 NOTE: A separate summons must be
        prepared for each defendant.



 A lawsuit has been filed against you.

          Within _ _ 21 ______ days after service of this summons on you (not counting the day you received it), you
 must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
 Procedure. The answer or motion must be served on the plaintifPs attorney, whose name and address are:

                           Earl P. Underwood, Jr. of Underwood & Riemer, P.C.
                           21 South Section Street
                           Fairhope, Alabama 36532

 If you fail to do so, judgment by default may be entered against you for the relief demanded in the complaint.       You
 also must file your answer or motion with the court.




 SEE REVERSE SIDE FOR RETURN
,-,on   1000 CftJJ os..l:!. Q,i.Aq
                                                                        (SEAL OF COURT)



                                                               NORTHERN DISTRICT OF ALABAMA
                                                               1729 5th Avenue North
                                                               Birmingham, Alabama 35203
                  Case 1:19-cv-01496-CLM Document 2 Filed 09/13/19 Page 5 of 5




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA

                                                                                Summons
                                                                       (Issued pursuant to Rule 4 of
             JAMES G. DA VIS,
                                                                       the Federal Rules of Civil
                                            Plaintiff,                 Procedure or other appropriate
                                                                       law.)
                           v.
                                                                  CIVIL ACTION CASE NUMBER:

         OCWEN LOAN SERVICING, LLC, et. al.,                             l:19-cv-1496-JEO
                                            Defendant.

                                                Summons in a Civil Action

To: (Defendant's name and address)
          Equifax Information Services, LLC
          C/0 Corporation Service Company inc
          641 South Lawrence Street
          Montgomery, Alabama 36104
NOTE: A separate summons must be
       prepared for each defendant.


A lawsuit has been filed against you.

         Within ____ 21 ___ days after service of this summons on you (not counting the day you received it), you
must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the F edcral Rules of Civil
Procedure. The answer or motion must be served on the plaintifrs attorney, whose name and address are:

                          Earl P. Underwood, Jr. of Underwood & Riemer, P.C.
                          21 South Section Street
                          Fairhope, Alabama 36532

If you fail to do so,judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.




SEE REVERSE SIDE FOR RETURN
'7() 17 I{XX} (X1X) 05.:)E 4f8'ff                                      (SEAL OF COURT)



                                                              NORTHERN DISTRICT OF ALABAMA
                                                              1729 5 1h A venue North
                                                              Birmingham, Alabama 35203
